 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   HENDRIK BLOCK,                                      Case No. 1:19-cv-00969-AWI-SAB

10                  Plaintiff,                           ORDER RE STIPULATION FOR THIRD
                                                         EXTENSION OF TIME FOR DEFENDANTS
11           v.                                          TO RESPOND TO COMPLAINT

12   MERCED FOOD CENTER, et al.,                         (ECF No. 15)

13                  Defendants.

14

15          Following two previous stipulations and orders granting extensions for Defendants to file

16 responsive pleadings, the deadline for Defendants to file a responsive pleading has passed,

17 having expired on November 26, 2019. (ECF Nos. 10, 11, 13, 14.) Currently before the Court is

18 the parties’ third stipulated request to extend the time for Defendants to file a responsive

19 pleading, by which the parties have stipulated to extend the deadline to December 27, 2019.
20 (ECF No. 15.) The parties state the reason for the extension is to obtain and review a final third-

21 party inspection report of the subject property and to pursue settlement negotiations. (Id.)

22          Finding good cause, pursuant to the stipulation of the parties, IT IS HEREBY

23 ORDERED that Defendants shall file a responsive pleading on or before December 27, 2019.

24
     IT IS SO ORDERED.
25

26 Dated:      December 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
